Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Appeal Status
In view of the appeal brief filed on 5/12/2022, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12-13, 16-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kays (U.S. 10245488) in view of Eggiman (U.S. 20030195066) supported by 3M™ Scotch-Weld™ Epoxy Adhesive DP100 | 3M Canada
Regarding claim 1, Kays discloses a ball bat comprising:
a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a distal end and a proximal end opposite the distal end, wherein the proximal end has a converging portion (see annotated figure below);
a handle (Fig. 2, handle 110) extending into the barrel portion, the handle comprising a flared portion (see annotated figure below) positioned in the converging portion to resist removal of the handle form the barrel portion and
wherein the handle may comprise at least one layer of elastomeric material (Col. 4 Lns. 20-30, matrix material of handle can be epoxy resin) wherein the at least one layer of elastomeric material comprises reinforcing fibers (Col. 4 Lns 20-30, handle made of composite material include fibers embedded in matrix material)
a filler material (Fig. 2, filler 130) positioned in the converging portion between the barrel portion and the handle (see annotated figure below), wherein the filler material, the converging portion and the flared portion comprise at least part of a joint connecting the barrel portion to the handle.

    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

However, Kays does not disclose wherein the handle comprises a plurality of layers of composite laminate material.
Eggiman discloses wherein the handle comprises a plurality of layers of composite laminate material (Par. 53, multiple layers of composite material) and further discloses the handle may comprise at least one layer of elastomeric material (Par. 54 discloses layers have matrix material with fibers supported within matrix material, Par. 56 discloses matrix material is epoxy, Par. 84 discloses Scotch Weldm DP-100 epoxy).
Par. 33 of the applicant specification defines elastomeric material, “Elastomers and elastomeric materials may include polyurethane, epoxy, acrylic, cyanoacrylate, silicone, or ethylene-vinyl acetate (EVA) foam. In other embodiments, other elastomers or elastomeric materials suitable for providing at least some structural support and at least some resilience may be used.” Furthermore, it is noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 2, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses the filler material comprises an elastomeric material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material)
Regarding claim 3, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
 Kays further discloses the barrel portion is formed with a metal material (Col 4. Lns. 53-60, barrel may be composed of metal) and the handle is formed with a composite material (Col. 4, Lns. 19-25, handle may be composed of composite material)
Regarding claim 5, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose at least one layer of the elastomeric material is an outermost layer of the handle. 
Eggiman discloses at least one layer of the elastomeric material (Par. 54 discloses layers have matrix material with fibers supported within matrix material, Par. 56 discloses matrix material is epoxy, Par. 84 discloses Scotch Weldm DP-100 epoxy) and further discloses the handle may be laid up from a variety of materials with selected positions within the handle member to produce desired strength, weight, stiffness etc. and while Eggiman does not explicitly disclose the layer of elastomeric material is an outermost layer of the handle, this would be a matter of rearrangement of parts (MPEP 2144.04) as the position of the elastomeric layer lacks criticality as evidenced by Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments. Therefore, as Eggiman discloses an elastomeric layer and further notes the materials of the handle can have a variety of selected positions to produce the desired strength, weight, stiffness, etc. one of ordinary skill would readily recognize the position of the elastomeric layer to be design choice. 
	Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments: “the elastomeric layer 870 may be the outermost layer of the composite laminate forming the handle 820. In another embodiment (not illustrated), the elastomeric layer 870 may be the innermost layer of the composite laminate forming the handle 820. In some embodiments, the elastomeric layer 870 may generally span a full length of the handle 820 (including, optionally, all or part of a knob, such as the knob 160 illustrated in Figure 1). In some embodiments, the handle 820 may include multiple elastomeric layers distributed throughout the composite laminate layup forming the handle 820.” It is further noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 6, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose at least one layer of the elastomeric material is an innermost layer of the handle. 
Eggiman discloses at least one layer of the elastomeric material (Par. 54 discloses layers have matrix material with fibers supported within matrix material, Par. 56 discloses matrix material is epoxy, Par. 84 discloses Scotch Weldm DP-100 epoxy) and further discloses the handle may be laid up from a variety of materials with selected positions within the handle member to produce desired strength, weight, stiffness etc. and while Eggiman does not explicitly disclose the layer of elastomeric material is an innermost layer of the handle, this would be a matter of rearrangement of parts (MPEP 2144.04) as the position of the elastomeric layer lacks criticality as evidenced by Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments. Therefore, as Eggiman discloses an elastomeric layer and further notes the materials of the handle can have a variety of selected positions to produce the desired strength, weight, stiffness, etc. one of ordinary skill would readily recognize the position of the elastomeric layer to be design choice. 
	Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments: “the elastomeric layer 870 may be the outermost layer of the composite laminate forming the handle 820. In another embodiment (not illustrated), the elastomeric layer 870 may be the innermost layer of the composite laminate forming the handle 820. In some embodiments, the elastomeric layer 870 may generally span a full length of the handle 820 (including, optionally, all or part of a knob, such as the knob 160 illustrated in Figure 1). In some embodiments, the handle 820 may include multiple elastomeric layers distributed throughout the composite laminate layup forming the handle 820.” It is further noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 7, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one elastomeric material extends into the converging portion
Eggiman discloses the at least one elastomeric material extends into the converging portion (Fig. 10, layers extend into converging section)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 10, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kays does not disclose the at least one layer of elastomeric material is positioned between two or more of the layers of composite laminate material
Eggiman discloses at least one layer of the elastomeric material (Par. 54 discloses layers have matrix material with fibers supported within matrix material, Par. 56 discloses matrix material is epoxy, Par. 84 discloses Scotch Weldm DP-100 epoxy) and further discloses the handle may be laid up from a variety of materials with selected positions within the handle member to produce desired strength, weight, stiffness etc. and while Eggiman does not explicitly disclose the layer of elastomeric material is positioned between two or more of the layers of composite laminate material, this would be a matter of rearrangement of parts (MPEP 2144.04) as the position of the elastomeric layer lacks criticality as evidenced by Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments: “the elastomeric layer 870 may be the outermost layer of the composite laminate forming the handle 820. In another embodiment (not illustrated), the elastomeric layer 870 may be the innermost layer of the composite laminate forming the handle 820. In some embodiments, the elastomeric layer 870 may generally span a full length of the handle 820 (including, optionally, all or part of a knob, such as the knob 160 illustrated in Figure 1). In some embodiments, the handle 820 may include multiple elastomeric layers distributed throughout the composite laminate layup forming the handle 820.” Therefore, as Eggiman discloses an elastomeric layer and further notes the materials of the handle can have a variety of selected positions to produce the desired strength, weight, stiffness, etc. one of ordinary skill would readily recognize the position of the elastomeric layer to be design choice. 
	It is further noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 12, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses comprising an additional filler material (Fig. 2, filler material 132) positioned on the handle outside of the converging portion and adjacent to the proximal end of the barrel portion (see Fig. 2, filler material 132 abuts proximal end of the barrel 120). 
Regarding claim 13, Kays discloses a ball bat comprising:
a handle (Fig. 2, handle 110) including an end knob (Fig. 1, knob 18) positioned on a proximal end of the handle;
wherein the one or more layers may be of elastomeric material include reinforcing fibers (Col. 4 Lns. 20-30, handle can be composed of composite materials including fibers embedded in a matrix material, the matrix being epoxy resin, applicant specification Par. 31 notes epoxy is example of elastomeric material)
a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a barrel with a first diameter and a converging portion (see annotated figure below) that tapers form the first diameter to a second diameter smaller than the first diameter;
the handle includes a flared end portion (see annotated figure below) positioned in the converging portion of the barrel
the ball bat further comprises an elastomeric filler material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material) positioned in the converging portion between the flared end portion and the converging portion (see annotated figure below) to connect the handle to the barrel portion 

    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

However, Kays does not disclose the handle comprises  a plurality of layers of composite laminate material, and wherein one or more layers of elastomeric material is positioned between two or more of the layers of composite laminate material, 
Eggiman discloses wherein the handle comprises a plurality of layers of composite laminate material (Par. 53, multiple layers of composite material) and at least one layer of elastomeric material (Par. 56, elastomeric material is epoxy, Par. 84, Scotch Weldm DP 100), wherein one or more layers of elastomeric material is positioned between two or more of the layers of composite laminate material. It is noted that the epoxy disclosed by Eggiman is noted to be very flexible  and contains elastomer within the substrate of the epoxy and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman has elastomeric properties.
	Par. 33 of the applicant specification defines elastomeric material, “Elastomers and elastomeric materials may include polyurethane, epoxy, acrylic, cyanoacrylate, silicone, or ethylene-vinyl acetate (EVA) foam. In other embodiments, other elastomers or elastomeric materials suitable for providing at least some structural support and at least some resilience may be used.” Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments: “the elastomeric layer 870 may be the outermost layer of the composite laminate forming the handle 820. In another embodiment (not illustrated), the elastomeric layer 870 may be the innermost layer of the composite laminate forming the handle 820. In some embodiments, the elastomeric layer 870 may generally span a full length of the handle 820 (including, optionally, all or part of a knob, such as the knob 160 illustrated in Figure 1). In some embodiments, the handle 820 may include multiple elastomeric layers distributed throughout the composite laminate layup forming the handle 820.” It is noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 16, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
 Kays discloses an additional elastomeric material (see Fig. 2, filler material 132 abuts proximal end of the barrel 120) positioned on the handle, outside of the converging portion, and adjacent to the converging portion to provide a tapered shape transitioning the barrel portion to the handle
Regarding claim 17, Kays discloses a barrel portion (Col. 4 Lns. 33-35, barrel 120) having a converging portion (see annotated figure below);
a handle (Fig. 2, handle 110) having a first end with a knob (Fig. 1, knob 18) and a second end with a flared portion (see annotated figure below) being constrained by the converging portion and being configured to resist removal of the handle form the barrel portion and
the elastomeric material is reinforced with one or more reinforcing fibers (Col. 4 Lns. 20-30, handle can be composed of composite materials including fibers embedded in a matrix material, the matrix being epoxy resin, applicant specification Par. 31 notes epoxy is example of elastomeric material)
a filler material (Fig. 2, filler 130) joining the barrel portion to the handle,

    PNG
    media_image1.png
    500
    820
    media_image1.png
    Greyscale

However, Kays does not disclose the handle comprises a plurality of composite laminate materials and one or more layers of elastomeric material, and the one or more layers of elastomeric material extend from within the converging portion and along a portion of a length of the handle outside of the converging portion.
Eggiman discloses a plurality of composite laminate materials and one or more layers of elastomeric material (Par. 53-54, multiple layers of composite material, which can contain fibers in epoxy matrix, Par. 84, Scotch Weldm DP 100), and the one or more layers of elastomeric material extend from within the converging portion and along a portion of a length of the handle outside of the converging portion (Fig. 10, layers extend from converging portion along length of the handle). It is noted that the epoxy disclosed by Eggiman is noted to be very flexible and contains elastomer within the substrate of the epoxy and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman has elastomeric properties.
	Par. 33 of the applicant specification defines elastomeric material, “Elastomers and elastomeric materials may include polyurethane, epoxy, acrylic, cyanoacrylate, silicone, or ethylene-vinyl acetate (EVA) foam. In other embodiments, other elastomers or elastomeric materials suitable for providing at least some structural support and at least some resilience may be used.” Par. 52 of the applicant specification which states various positions of the elastomeric layer based on different embodiments: “the elastomeric layer 870 may be the outermost layer of the composite laminate forming the handle 820. In another embodiment (not illustrated), the elastomeric layer 870 may be the innermost layer of the composite laminate forming the handle 820. In some embodiments, the elastomeric layer 870 may generally span a full length of the handle 820 (including, optionally, all or part of a knob, such as the knob 160 illustrated in Figure 1). In some embodiments, the handle 820 may include multiple elastomeric layers distributed throughout the composite laminate layup forming the handle 820.” It is noted that Par. 52 of the applicant specification notes “the elastomeric material may have a hardness value ranging between approximately 65 Shore A and 75 Shore D” and as seen in the attached document regarding Scotch Weldm DP-100 epoxy, the epoxy has a shore hardness of 65-70 Shore D, which falls within the range specified in the applicant specification regarding elastomeric material, and therefore, one of ordinary skill would readily recognize the epoxy disclosed by Eggiman would be considered an elastomeric material as defined by the applicant specification. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  
Regarding claim 18, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Kays further discloses the filler material is an elastomeric material (Col. 5 Lns. 35-45, damping section 130 is silicone rubber like material)
Regarding claim 21, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Kays discloses wherein the one or more layers of elastomeric material do not extend to the knob (Fig. 2, elastomeric sections 130, 132 do not extend to knob). It is noted when taken in combination of with Eggiman, which discloses layers, the combination as whole disclose the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle Kays to use a multi-layer composite on the handle, as taught by Eggiman to provide Kays to provide the features of having a handle that can provide selected degrees of strength, flexibility and vibration transfer (Par. 14)  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kays (U.S. 10245488) and Eggiman (U.S. 20030195066) in view of Falone (U.S. 20040048701)
Regarding claim 8, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Kays further discloses wherein the handle comprises a knob (Fig. 1, knob 18)
However, Kays does not disclose wherein the at least one layer of elastomeric material extends to the knob. 
Falone discloses wherein the at least one layer of elastomeric material extends to the knob (See Fig. 1, grip 10 which has elastomeric layers 22, 24 (Par. 24) extends to knob).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kays to incorporate the teachings of Falone since Kays discloses a shock absorbing baseball bat and Falone discloses a shock absorbing baseball bat and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of assisting in damping vibrations and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle with a knob Kays to use the elastomeric layer on the handle and around the knob, as taught by Falone to provide Kays with the advantage of assisting in damping vibrations
Regarding claim 9, Kays discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kays further discloses wherein the handle comprises a knob (Fig. 1, knob 18)
However, Kays does not disclose wherein the at least one layer of elastomeric material extends along only a portion of the handle between the converging portion and the knob. 
Falone discloses wherein the at least one layer of elastomeric material extends along only a portion of the handle between the converging portion and the knob. (See Fig. 1, grip 10 which has elastomeric layers 22, 24 (Par. 24). It is noted when taken in combination with the other cited references, which disclose the converging portion, the elastomeric material of Falone (seen in Fig. 1, would extend between the knob and converging portion as the elastomeric material is on handle) would extend from the knob to the converging portion as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle with a knob Kays to use the elastomeric layer on the handle and around the knob, as taught by Falone to provide Kays with the advantage of assisting in damping vibrations.

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
Regarding the applicant arguments, it is argued by the examiner that the Kay discloses an epoxy resin as the matrix material and based on the appellant specification, elastomeric materials include epoxy and therefore, one of ordinary skill would have readily recognized Kay discloses an elastomeric material as claimed. 
Regarding the arguments directed towards Eggiman, Eggiman discloses an epoxy Scotch Weldm DP-100 which is noted to be very flexible and have a substrate containing elastomer, and therefore, one of ordinary skill would readily recognize the epoxy to be elastomeric in nature. It is further argued, that as noted above, in the applicant specification Par. 52, the elastomeric layer is defined to have a hardness value ranging between 65 Shore A and 75 Shore D, and Eggiman discloses the epoxy used has a hardness of 65-70 Shore D, which is within the disclosed range by the applicant and therefore, one of ordinary skill would consider the epoxy of Eggiman as an elastomeric material as defined by the applicant. 
Regarding the arguments directed towards the layers, it is argued that as evidenced by Par. 52 of the applicant specification, the position of the elastomeric material appears to be non-critical, as the applicant discloses various embodiments placing the elastomeric material in various locations. Therefore, as Eggiman discloses it is known to place materials in the handle at different locations to achieve the desired characteristics, it is clear that the placement of the elastomeric layer, whether that be the outermost, innermost or between, is a matter of design choice, as the disclosure gives no clear evidence that the placement of the elastomeric layer in a specific layer of the handle is critical to its operation or function. 
Therefore, the rejection is seen above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711